Wall, P. J. This "was a garnishee proceeding in the County Court. After a hearing the court dismissed the proceeding for want of jurisdiction, upon the theory that .the debt from the garnishee to the judgment debtor exceeded $1,000. It appeared that the garnishee had purchased a farm from the judgment debtor, and out of the price agreed on, $4,300, he ■was to pay certain creditors of the latter and the taxes for 1835 and 1886, and to pay him the balance. The garnishee was accepted by these creditors in lieu of the original debtor and they consented to look to the former only and to release the latter from all liability. He paid the taxes. This left the garnishee owing the judgment debtor only the difference between the purchase price and the aggregate of the debts assumed. As to these there was unquestionably complete novation. The balance so due from the garnishee was less than $1,000. By virtue of the statute, Chap. 37, Sec. 120, county courts ■have jurisdiction in all that class of cases wherein justices of the peace have jurisdiction, where the amount claimed does not exceed $1,000. Justices of the peace have jurisdiction in all cases where debt or assumpsit will lie, where the amount claimed does not exceed $200, and it is expressly declared that the section shall apply where the claim originally exceeded $200, but by credits or deductions has been reduced to the limit. Chap. 79, Sec. 13; Ellis v. Snider, Breese, 336; Hugunin v. Nicholson, 1 Scam. 575 ; Raymond v. Strobel, 24 Ill. 113. The County Court no doubt had jurisdiction of the balance due from the garnishee, the sum which could be claimed being less than 81,000, and it was error to dismiss the proceeding. In his answer and by his testimony the garnishee showed that he owed the j ,'dginent debtor 88.64, which sum he offered to pay. By cross-error it is urged that the court should have rendered judgment against the garnishee for this amount. The garnishee undertook to pay the claims (except the Bansdall mortgage) then; that is, at the time the deed was made; and whatever extension he received was a matter of benefit to him. The interest paid for such extension should not be credited. As to Bansd all’s claim the deed provided that the grantor was to pay interest up to March 1, 1887, and the interest paid to that time would be a proper credit to the garnishee. The balance of 88.64, as made up by the gárnishee, depends upon a credit which he gives himself for interest paid for extension after he should have discharged the claims, and was therefore less than he really owed. The cross-error must therefore be overruled. Appellant urges that there is in the case an element of estoppel based upon the fact that before these proceedings were instituted the garnishee admitted to appellant an indebtedness-of 8400, or more, whereupon the suit was commenced. We think this position not well taken; appellee was not professing, or understood to be making an accurate statement, nor one that he would be bound by. We see nothing in the nature of an estoppel upon the facts appearing in this record. The judgment will be reversed and the cause remanded. Reversed- and remanded.